Title: To John Adams from Joseph Thaxter, 17 February 1825
From: Thaxter, Joseph
To: Adams, John


				
					Hond & very dear Sir
					Edgartown Feb 17 1825
				
				Yesterday morning I was meditating on the gloomy Scene at Washington. The Transactions between Mr Clay & Thaemes filled my mind with gloomy Ideas. the mail arrived earlier than usual a messenger came runing to bring the joyfull News & it was in a few minutes sounded thro our Vilage   Adams is President & a firering Commenced. I at  all once  lost my Gloom & my Heart was filled with Gladness. The Joy is Universal I cannot forbear to congratulate you on this happy Event which I do with a feeling Heart. I consider it as a special Event any Interposition as Providence in Favour of our Country—may your dear Son live long & prove a rich Blessing to our Country as his Father has been you are walking down the vale of Life so am I. I hope we shall erelong meet in that better world where all is Harmony, Peace & Love I am with high Esteem & affection, your sincere / Friend
				
					Joseph Thaxter
				
				
			